In an action for a divorce and ancillary relief, the defendant husband appeals from an order of the Supreme Court, Nassau County (Raab, J.), dated May 31, 2002, which granted that branch of the plaintiff wife’s motion which was for pendente lite child support to the extent of awarding her child support in the sum of $632.92 per week.
Ordered that the order is modified, as a matter of discretion, by deleting the provision thereof awarding pendente lite child support in the sum of $632.92 per week and substituting therefor a provision awarding pendente lite child support in the sum of $400 per week; as so modified, the order is affirmed, without costs or disbursements.
A speedy trial is ordinarily the proper remedy to rectify a perceived inequity in a pendente lite award. Nevertheless, such an award may be modified on appeal where justice so *646dictates (see e.g. Stanton v Stanton, 211 AD2d 781 [1995]; Bagner v Bagner, 207 AD2d 367, 368 [1994]; Fascaldi v Fascaldi, 186 AD2d 532 [1992]; Raniolo v Raniolo, 185 AD2d 974, 975 [1992]; Wesler v Wesler, 133 AD2d 627, 628 [1987]; Chachkes v Chachkes, 107 AD2d 786 [1985]). .Under the circumstances of this case, we exercise our discretion to reduce the award of pendente lite child support to the sum of $400 per week. Altman, J.P., Smith, McGinity and Crane, JJ., concur.